Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/23/2022 has been entered.

Priority
This application claims benefit of 62/629,786 (filed 2/13/2018).

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 7/28/2021 is acknowledged. Claims 12-20 are withdrawn from further consideration because they drawn to nonelected invention.
Claims 1-6, 9-11 and 21 are under examination. 

Maintenance of Rejections (including modification due to amendment):

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-6, 9-11 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams/Xing in view of Chaudhuri (Methods Mol Biol., 2010, 621:185-202 or page 1-15 as printed).
Xing teaches a cell-derived matrix gel (page 77, title and abstract). For Claims 1-2 and 5: the reference teaches a cell-derived matrix gel system comprising a substrate (any cell culture dish/well during culturing, page 78, right column, line 3++, claim 2) having a gel on a surface (PDMS, page 78, left column, 3rd full paragraph++, claim 5), and a CDM: inherently produced by fibroblasts (page 78, right column, line 1++) on the surface of the gel. For Claims 9 and 21: the reference teaches the gel/PDMS is conjugated to two or more proteins: bovine collagen I (page 78, left column, 3rd full paragraph, line 2++), fibronectin (page 80, right column, line 8++) and elastin (page 80, right column, 2nd full paragraph, line 6++). For Claim 10: the reference teaches cell media (page 78, right column, line 4++). For Claim 11: the reference teaches the cell is normal cells: human dermal fibroblast (page 78, right column, line 1++). 
Williams teaches a cell-derived matrix gel (page 1055, title and abstract). For Claims 1-2 and 5: the reference teaches a cell-derived matrix gel system comprising a substrate (12-well tissue culture dish, page 1056, right column, line 10++, claim 2) having a gel on a surface (PEG, page 1056, right column, line 8++, claim 5), and a CDM: inherently produced by hepatocytes (page 1056, right column, line 1++) on the surface of the gel, wherein the gel is 200 µm thick (page 1056, right column, 3rd full paragraph, line 6++, page 1057, left column, line 20++). For Claims 9 and 21: the reference teaches the gel/PEG is conjugated to two proteins: fibrinogen (page 1056, right column, 1st full paragraph++) and fibronectin (FN, page 1060, left column, line 12++). For Claim 10: the reference teaches cell media (page 1056, right column, line 2++). For Claim 11: the reference teaches the cell is normal cells: primary hepatocytes (page 1056, right column, line 1++).
Williams/Xing does not explicitly teach the Young’s moduli of the gel is from 0.5 kPa to 10 kPa as recited in claim 1, the substrate is activated with APTES as recited in claims 3-4, and the polyacrylamide gel comprises acrylamide and N,N’-methylenebi-acrylamide as recited in claim 6. However, Williams teaches the Young’s moduli of the gel/PEG is 17 kPa (page 1057, left column, 2nd full paragraph, line 13++). 
For Claim 1 concerning the range of the Young’s moduli of the gel, it would have been obvious to optimize the kPa of the gel to achieve desirable result because Xing teaches the ECM scaffolds (including cell-derived matrix on the surface of gel/PDMS, page 78, left column, 2nd full paragraph) could serve as a stronger and more effective scaffold for tissue regeneration (page 82, right column, 3rd full paragraph, line 8++ also see Fig. 5) and Williams teaches cell-derived matrix PEG gel with physiologically relevant stiffness (page 1058, left column, 2nd full paragraph, line 7++) for optimal cell function (page 1055, abstract, line 12++).
Also, MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

 In the instant case, the claimed parameters are obvious over the cited references, such as Chaudhuri’s teaching of collagen coated polyacrylamide gel with Yound’s moduli of 11 kPa (page 7, para 3.4., step 9), which is “close enough” and the reference (such as Xing and Williams) provide motivation to achieve optimized elasticity of the gel to maintain cell function.
Chaudhuri teaches a cell-derived matrix/gel comprising a substrate: having a polyacrylamide gel on a surface of coverslip; and a CDM/collagen on the surface of the gel, wherein the Young’s moduli of the gel is 11 kPa (read as about 10 kPa, page 7, para 3.4., step 9) and preparation of collagen-coated polyacrylamide gels (page 5, para 3.2., step 3) on APTES treated coverslip (page 5, line 1++) and the importance of the elasticity of the matrix on cell morphology/cytoskeleton/gene expression (page 1, abstract, line 1++) and to develop better cell culture methods (page 2, 1st full paragraph, last line). Furthermore, Chaudhuri also teaches numerous gel systems can be adjusted from soft to stiff mimickjng a wide range of tissue matrices from softer brain tissue/neurons to muscle/skin cells (page 2, line 1++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use a gel with Yound’s moduli from about 0.5 to 10 kPa and to use activated substrate with polyacrylamide gel in a cell-derived matrix system.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach cell-derived matrix/gel and Xing/Williams provide motivations to achieve optimized elasticity of the gel to maintain cell function and Chaudhuri teaches the importance of the elasticity of the matrix on cell morphology/cytoskeleton/gene expression (page 1, abstract, line 1++) in developing better cell culture methods (page 2, 1st full paragraph, last line) by preparing cell-derived matrix on collagen-coated polyacrylamide gels (page 5, para 3.2., step 3) with APTES treated coverslip (page 5, line 1++). In addition, it would have been prima facie obvious for one of ordinary skill in the art to optimize the elasticity of the matrix/gel to achieve better cell function with expected success based on the teachings of the cited references.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach cell-derived matrix/gel and gel with Yound’s moduli of 0.5 to 10 kPa and use of activated substrate with polyacrylamide gel in a cell-derived matrix system, etc. are routine and known in the art.  

Response to Argument
Applicant’s arguments filed 7/23/2022 have been fully considered but they are not persuasive.
Applicant argued that Williams teaches away from hydrogel containing collage, accordingly one skill in the art would not have combined the teachings of the cited references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the examiner’s position that the cited (in the argument) portion of Williams teaching away from hydrogel containing collage is not applicable because Williams is cited in the rejection for the use of fibrinogen conjugated PEG as hydrogel material, Xing teaches PDMS gel (coated with collagen I, wherein collagen is used as protein/adhesion molecule not as hydrogel material) and Chaudhuri teaches polyacrylamide gel coated with collagen (as protein/adhesion molecule not as hydrogel material, title, also see page 6, para 3.3. and page 7, para 3.4.), therefore Williams teaches away from using collagen as hydrogel not use collagen as protein components of the hydrogel. None of the cited references (Xing and Chaudhuri) teaches using of collagen as hydrogel: Xing uses PDMS as hydrogel and Chaudhuri uses polyacrylamide gel as hydrogel. Furthermore, Chaudhuri teaches different cells/tissue with distinct matrix softness (page 2, line 1++). Williams teaches cell-derived matrix PEG gel with physiologically relevant stiffness (page 1058, left column, 2nd full paragraph, line 7++) for optimal cell function (page 1055, abstract, line 12++). Therefore, it is obvious for one skilled in the art to combine the teachings of the cited references to optimize the stiffness (kPa) of the gel (PEG or PDMS or polyacrylamide) as part of the matrix according to the type of cells used with anticipation of success as effective tissue scaffold.

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/            Primary Examiner, Art Unit 1653